Citation Nr: 1638566	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-28 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  Entitlement to a disability rating in excess of 20 percent from September 25, 2010 to March 14, 2015, for degenerative disc disease (DDD) at L5-S1, and in excess of 10 percent thereafter.

3.  Entitlement to a disability rating in excess of 10 percent for left shoulder osteoarthritis.

4.  Entitlement to a disability rating in excess of 10 percent for right sciatica (claimed as bilateral lower extremity neuropathy) associated with DDD at L5-S1.

5.  Entitlement to a disability rating in excess of 10 percent for left sciatica (claimed as bilateral lower extremity neuropathy) associated with DDD at L5-S1.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to August 2005, November 2007 to April 2008, and from August 2008 to September 2010.  Additionally, the Veteran had active duty for training from March 1999 to July 1999, October 2001 to May 2002, and from January 2003 to January 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In September 2010, the Veteran filed increased rating claims for his DDD and left shoulder osteoarthritis.  In a September 2011 rating decision, the RO proposed the reduction of the Veteran's service-connected DDD and left shoulder osteoarthritis from 10 percent to zero percent.  In a March 2012 rating decision, these disabilities were reduced to zero percent.  However, in a September 2013 rating decision, the Veteran's DDD was increased to 20 percent and his left shoulder osteoarthritis was increased to 10 percent, effective September 25, 2010, the date of his increased rating claims.  Subsequently, in a July 2015 rating decision, the Veteran's service-connected DDD was reduced from 20 percent to 10 percent, effective March 14, 2015.  The RO noted at the time that due process was not required as the Veteran's overall combined evaluation did not change.

The Board notes that in an April 2015 rating decision, the Veteran was granted service connection for right and left sciatica, associated with DDD at L5-S1.  The RO explained that the peripheral neuropathy affecting the Veteran's lower extremities was due to his service-connected back disability.  The Veteran did not file any document with VA expressing disagreement with the April 2015 decision.  However, the radiculopathy is a manifestation of the Veteran's service-connected low back disability.  When the Veteran disagreed with the amount of compensation awarded for his low back condition, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back condition.  See AB v. Brown, 6 Vet App 35 (1993).

The Veteran requested a Board hearing and was scheduled for a hearing in October 2015.  However, the Veteran did not report for the hearing.  Consequently, he is deemed to have waived his hearing request.  See 38 C.F.R. §§ 20.703, 20.704 (2015).  Therefore, the Board may proceed to adjudicate this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Concerning the issue of entitlement to service connection for bilateral plantar fasciitis, the Board notes that the Veteran had a VA examination in April 2011.  However, this examination report contained no opinion as to whether the Veteran's plantar fasciitis was etiologically related to his active service.  A new examination is necessary to determine if the Veteran's current plantar fasciitis is related to active service.

Concerning the issues of entitlement to increased ratings for the Veteran's DDD and left shoulder osteoarthritis, the Board notes that the last VA examination to evaluate the Veteran's back was in March 2015, and the last VA examination to evaluate the Veteran's left shoulder was in June 2014.  In the September 2016 Informal Hearing Presentation, the Veteran's representative noted that the Veteran's disability picture was worse than currently rated and the Veteran asserted that his ranges of motion had become more severe.  

Additionally, in Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2015).  As noted above, the Veteran was afforded VA examinations in June 2014 and March 2015.  However, the examinations did not include both active and passive range of motion in weight bearing and nonweight bearing.  Therefore, in light of Correia, these claims must be remanded for new VA examinations with complete range of motion testing.

Concerning the issues of bilateral sciatica, a new VA examination is necessary to determine the current nature, extent, and severity of the Veteran's service-connected lower extremity peripheral neuropathy.

Accordingly, the case is REMANDED for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for bilateral plantar fasciitis, DDD, left shoulder osteoarthritis, and bilateral sciatica.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

2. If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform him that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3. After the above has been completed, schedule the Veteran for an appropriate VA podiatric examination to determine the etiology of any diagnosed foot condition.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, and all findings should be reported in detail.  

The examiner is asked to address if it is at least as likely as not (a 50 percent probability or greater) that the diagnosed foot condition is etiologically related to active service.

4. Schedule the Veteran for an appropriate VA spine examination to determine the nature, extent, frequency, and severity of any orthopedic and neurologic impairment related to the Veteran's service-connected DDD.  The claims folder should be made available to and reviewed by the examiner.  

The joint should be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing.  

a. The examiner should identify all orthopedic and related neurological pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine.

b. The examiner should determine whether the Veteran's DDD has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

c. The examiner is asked to express an opinion as to the severity of the Veteran's service-connected right and left sciatica in terms of being mild, moderate, or severe.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R 
§ 4.6 (2015).

5. Schedule the Veteran for an appropriate VA orthopedic examination to determine the nature, extent, frequency, and severity of his service-connected left shoulder osteoarthritis.  The claims folder should be made available to and reviewed by the examiner.  

The joint should be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing and, where applicable, compared with the range of the opposite undamaged joint.  

The examiner is asked to:

a. Identify any and all orthopedic manifestations associated with the Veteran's service-connected left shoulder disability and fully describe the extent and severity of those manifestations;

b. Report the Veteran's range of left shoulder motion in degrees;

c. Determine whether the left shoulder disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain; 

d. These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain; or during flare-ups;

e. Determine whether the Veteran has favorable or unfavorable ankylosis of the scapulohumeral articulation of the left shoulder;

f. Determine whether there is dislocation, nonunion, with or without loose movement, or malunion of the clavicle or scapula; and determine whether there is any malunion (including whether there is marked or moderate deformity), recurrent dislocation (with frequent or infrequent episodes and guarding of arm movements), fibrous union, nonunion (false flail joint), or loss of head of (flail shoulder) of the humerus.

6. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


